While it may be assumed that appellant's property was damaged at the time of the flood, the situation was not then made manifest to appellant, nor did anything then happen which would put a reasonable man upon notice that the foundation of the house had been undermined. Neither does it appear that any reasonable investigation, such as even the exercise of abundant precaution would suggest, would then have disclosed the dangerous situation which later resulted in the damage complained of.
The law gives to certain municipal corporations the very great advantage of what is, in effect, an extremely short statute of limitations. While these statutes must be given every reasonable effect, I cannot agree that they should operate to bar a meritorious claim for damages based upon a situation concerning which the claimant was, in fact, ignorant, which it cannot be held he should have known, and concerning which no reasonable investigation would have disclosed the damage. A claimant must, at his peril, take notice of what the law requires that he know, and make every effort to fully advise himself as to any claim which he may have against a municipal corporation; but, under the circumstances here disclosed, I am convinced that it cannot be held that appellant should have known of the damage before his house actually settled. This being true, he had the statutory period after that date within which to present his claim.
I accordingly dissent from the conclusion reached by the majority.
TOLMAN, J., concurs with BEALS, J. *Page 47